Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theresa Washington appeals the district court’s order denying her motion to appoint counsel, which the court construed as a motion to reopen her civil action. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Washington v. O’Neal, No. 1:15-cv-00135-JFM (D.Md. Sept. 11, 2015). We dispense with oral' argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.